Title: From Thomas Jefferson to Zadok Cramer, 12 March 1808
From: Jefferson, Thomas
To: Cramer, Zadok


                  
                     Washington Mar. 12. 08.
                  
                  Th: Jefferson presents his compliments to mr Cramer and his thanks for the volume of Brown’s dictionary of the Bible which he has been so kind as to present him. it was certainly his intention in subscribing at that work to do it on the footing of all others, and however sensible and thankful for the kind intentions expressed in mr Cramer’s letter, yet knowing that the artist cannot live but by his profits, he would unwillingly become an additional tax on an enterprize which his subscription was meant to aid. at any rate he prays mr Cramer not to add to his own part of the work the expence of binding which can be so well supplied here, and the volumes come more safely by the post. he salutes mr Cramer with respect.
               